DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-17, as originally filed on 09 May 2018, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Application No. 16/408,251, now US Patent No. 11,379,936, filed on 09 May 2019.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1, the claim recites the limitation "the activities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 15, the limitation claims the personalized offer is an advertisement.  However, claim 14, from which claim 15 depends, claim the personalized offer is a coupon.  A coupon is a particular type of advertisement, so if claim 15 is claiming the coupon is now an advertisement then the claim is broader then the claim from which it depends, or is the claim trying to claim there is a coupon and a personalized advertisement.  Because of the ambiguity the claim is indefinite.  Examiner’s Note:  For the purposes of this examination the examiner is going to use any advertisement, such as a coupon.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Analysis - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-17 are NOT rejected under 35 U.S.C. § 101 because the claimed invention is directed to statutory subject matter.
Regarding claims 1-17, the claims are similar to the parent case where the claims are considered Subject Matter Eligible.  Al rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The independent claims of the present invention recite a system, a method, and a device for sending and receiving data and processing data to select targeted content.        
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data and processing data to select targeted content) but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.


Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Wehr et al. (US Patent Application Publication No. 2006/0271431 A1 – Hereinafter Wehr) and further in view of Lewis et al. (US Patent Application Publication No. 2014/0081874 A1 – Hereinafter Lewis) and further in view of Oder, II (US Patent Application Publication No. 2011/0125597 A1 – Hereinafter Oder).  
Independent Claim 1:
Wehr teaches;
A network-enabled fuel dispensing system, comprising: (See at least Figure 1 and its related text and paragraph 0005.)
a fuel dispenser terminal located at a first location, comprising a first processor configured to: (See at least Figure 1 and its related text and paragraph 0005.)
send the service request to a service processor via a remote controller; (See at least Figure 1 and its related text and paragraphs 0038 and 0046.)
receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location; (See at least Figure 3, 4, 5A and their related text (car wash) and paragraph 0051.)
display at least a portion of the personalized offer; (See at least Figure 3, 4, 5A and their related text (car wash) and paragraph 0051.)
receive a user response that indicates the coupon was accepted; (See at least Figure 3, 4, 5A and their related text (car wash) and paragraph 0051.)
send the user response to the remote controller; (See at least paragraphs 0034 and 0051.)
receive an authorization token for retrieving the product from the first location in response to sending the user response to the remote controller; and (See the code in at least paragraphs 0034 and 0051.)
output the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer; and (See the code in at least paragraphs 0034 and 0051.)
the remote controller located at a second location that is different from the first location, comprising a second processor configured to: (See at least Figure 1 and its related text.)
identify a customer profile for the customer based on the card information associated with the customer; (See the code in at least paragraphs 0034 and 0051.)
identify the product available at the first location based at least in part on the customer profile, wherein the product is a product relevant to the customer;    (See the code in at least paragraphs 0034 and 0051.)
send the personalized offer identifying the product available at the first location in response to receiving the service request; (See the code in at least paragraphs 0034 and 0051.)
receive the user response; (See the code in at least paragraphs 0034 and 0051.)
determine the coupon was accepted based on the user response; (See the code in at least paragraphs 0034 and 0051.)
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; (See the code in at least paragraphs 0034 and 0051.)
receive an authorization confirmation in response to sending the re- encrypted service request to the service processor; (See at least Figure 3, 4, 5A and their related text the code in at least paragraphs 0034 and 0051.)
generate the authorization token in response to receiving the authorization confirmation; and (See at least Figure 3, 4, 5A and their related text the code in at least paragraphs 0034 and 0051.)
send the authorization token to the fuel dispenser terminal.  (See at least Figure 3, 4, 5A and their related text the code in at least paragraphs 0034 and 0051.)

Wehr does not appear to specify encryption, de-encryption and re-encryption or interception of data.
Lewis teaches encryption, de-encryption and re-encryption in at least paragraphs 0442 and 0446.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); and 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data.  
The combination of Wehr and Lewis does not appear to specify interception of data.
  Oder teaches interception of data in at least Claim 10.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught the combination of Knapp and Jones by intercepting data as taught by Jones in order allow to ensure transaction data is confidential as taught by Oder.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Independent Claims 7 and 13:
Wehr teaches 
	an information control method (See at least paragraphs 0025 and 0084-0086.), and
	a device (See at least Figure 1 and its related text and paragraph 0005.)	
The rest of Claims 7 and 13 are rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claims 2, 4, 5, 8, 10, 11, 16, and 17: 
The combination of Wehr, Jones, and Oder teaches all the limitations of claims 1, 7, and 13, further Wehr teaches printing the code (output on a ticket) as text alphanumeric, or a barcode in at least paragraph 0134.
Claims 3 and 9: 
The combination of Wehr, Jones, and Oder teaches all the limitations of claims 1 and 7, further Wehr teaches “wherein outputting the authorization token comprises sending the authorization token to a device located at the first location” via the code at the POS in at least paragraphs 0051 and 0054.
Claims 6 and 12: 
The combination of Wehr, Jones, and Oder teaches all the limitations of claims 1 and 7, further Wehr teaches “further comprising a local controller located at the first location, wherein: the local controller is in signal communication with the fuel dispenser terminal and the remote controller; and the local controller is configured to communicate data between the fuel dispenser terminal and the remote controller” via communications between the POS, the fuel dispenser, and the network in at least Figure 1 and its related text.  
Claims 14 and 15: 
The combination of Wehr, Jones, and Oder teaches all the limitations of claims 13, further Wehr teaches a coupon, which is also an advertisement, in at least paragraphs 0051 and 0054.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,540,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The only substantial difference between the inventions is the interception of data that is taught by Oder as discussed in the rejection above.  

Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure:  

Perry et al. US Patent No. 11,157,935 B1 – Self Generating coupons at a fuel dispenser. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681